     Case 3:16-cv-00470-MMD-WGC Document 37 Filed 05/27/20 Page 1 of 1


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                 ***

6     ROBERT LOGAN BERRY, JR.,                          Case No. 3:16-cv-00470-MMD-WGC

7                                  Petitioner,                        ORDER
             v.
8
      ISIDRO BACA, et al.,
9
                               Respondents.
10

11          Petitioner filed an unopposed motion to extend time (first request) (ECF No. 36).

12   The Court finds good cause exists to grant the motion.

13          It is therefore ordered that Petitioner’s unopposed motion to extend time (ECF No.

14   36) is granted. Petitioner will have up to and including July 6, 2020, to file a reply to the

15   answer (ECF No. 35).

16          DATED THIS 27th day of May 2020.

17

18
                                                 MIRANDA M. DU
19                                               CHIEF UNITED STATES DISTRICT JUDGE

20
21

22

23

24

25

26

27
28
